DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed August 26, 2022, with respect to the 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in view of the amendments to the claims incorporating the previously indicated allowable subject matter.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1 and 6-9 have been withdrawn. 

Allowable Subject Matter
3.	Applicant has cancelled claim 2, and has added claims 15-17.  
4.	Claims 1 and 3-17 are allowed.
5.	Claims 1 and 3-17 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ware (US Pat. No. 8,573,049) fails to anticipate or render obvious an apparatus for monitoring weather conditions for field operations, the apparatus comprising: the droplet former defining a funnel having a textured inner surface, wherein an upper portion of the textured inner surface defines a greater downward slope than a lower portion of the textured inner surface, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 10 is allowed because the closest prior art, Ware (US Pat. No. 8,573,049) fails to anticipate or render obvious a circuit for measuring precipitation, comprising: a droplet-based oscillator circuit to generate a first frequency that is a function of resistance between first and second electrical contacts of a droplet counter; a fixed-frequency oscillator circuit to generate a second frequency that is constant; and a divider circuit coupled to the droplet-based oscillator circuit and the fixed-frequency oscillator circuit, the divider circuit to generate an output signal based on a comparison of the first frequency and the second frequency, in combination with the rest of the claim limitations as claimed and defined by the Applicant
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/9/2022